MEMORANDUM **
Eustolia De Anda Garcia, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider its order dismissing her appeal from an immigration judge’s decision denying her motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of a motion to reconsider for abuse of discretion. Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir. 2005). We deny the petition for review.
The BIA did not abuse its discretion in denying De Anda Garcia’s motion to reconsider as untimely. See 8 C.F.R. § 1003.2(b)(2) (“A motion to reconsider a decision must be filed with the Board within 30 days after the mailing of the Board decision”) (emphasis added).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.